Title: From George Washington to William Popham, 30 October 1782
From: Washington, George
To: Popham, William


                  
                     Head Quarters 30th Octr 1782
                  
                  Capt. Popham, of Hazens Regiment, has permission from the Commander in Chief to be absent from his Regiment, & to reside in Albany, untill called to join the Regiment, or untill he shall receive further Orders from His Excellency.  By order
                  
                     J. T——ll Secy
                     
                     
                  
               